       Case 1:18-cv-01697-CRC Document 10-1 Filed 11/17/19 Page 1 of 17



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                   )
 UNITED STATES OF AMERICA,                         )
                                                   )
                Plaintiff,                         )
                                                   )
           v.                                      )
                                                   )
 ONE OWNERSHIP INTEREST IN THE                     )
 CLEVELAND INTERNATIONAL FUND -                    )
 MEDICAL MART HOTEL, LTD HELD IN                   )
                                                     Civil Action No. 18-1697 (CRC)
 THE NAME OF WANG WEI, A/K/A JACK                  )
 WANG SET TO MATURE IN 2020 AND                    )
 PAY OUT $500,000.00,                              )
                                                   )
 $141,086.00 WIRED TO   REEKAY                     )
 TECHNOLOGY, HELD IN A BLOCKED                     )
 FUNDS ACCOUNT,                                    )
                                                   )
                Defendants In Rem                  )
                                                   )

      MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S MOTION FOR
        ENTRY OF DEFAULT JUDGMENT AS TO IN REM DEFENDANTS

       On July 19, 2018, the plaintiff, the United States, commenced an action asserting civil

forfeiture claims against two in rem defendants, to wit: One Ownership Interest in the Cleveland

International Fund–Medical Mart Hotel, Ltd. Held in the Name of Wang Wei, a/k/a Jack Wang

Set to Mature in 2020 and Pay Out $500,000.00 (“Defendant Property 1”), and $141,086.00 Wired

to Reekay Technology, Held in a Blocked Funds Account (“Defendant Property 2”) (collectively,

“the In Rem Defendants”); and a claim for a civil money-laundering penalty against Wang Wei,

a/k/a Jack Wang, 4-4-2301 Xinyi Jiayuan Congwenmen, Dongcheng Beijing, China (“Wang”). 1




       1
         The United States’ motion for Default Judgment is limited to the In Rem Defendants.
Default Judgment as to the In Personam Defendants is not yet ripe.
                                               1
        Case 1:18-cv-01697-CRC Document 10-1 Filed 11/17/19 Page 2 of 17



See ECF 1. The action was filed pursuant to Federal Rule of Civil Procedure 55(b)(2) and 18

U.S.C. § 981(a) as to the In Rem Defendants, and pursuant to 18 U.S.C. § 1956(b) as to Wang.

       The United States alleges, inter alia, that Wang and his co-conspirators violated the

International Emergency Economic Powers Act (“IEEPA”), 50 U.S.C. § 1701 et seq.; the

smuggling statute, 18 U.S.C. § 554(a); the conspiracy statute, 18 U.S.C. § 371; and the money

laundering statute, 18 U.S.C. §§ 1956(a)(2)(A) and (h). The Clerk of the Court entered default

against the In Rem Defendants on June 24, 2019. This matter is now ripe for entry of a default

judgment; specifically, the United States requests forfeiture of the In Rem Defendants.

                                   FACTUAL BACKGROUND

       This action arises out of an investigation by the Federal Bureau of Investigation (“FBI”)

into a scheme operated by Wang to launder U.S. dollars through the United States and China on

behalf of sanctioned entities in the Islamic Republic of Iran (“Iran”). On November 12, 2015, the

United States Department of Commerce, which is located in Washington, D.C., named Wang and

several front companies with which he is affiliated, including Sky Rise Technology Ltd.; TiMi

Technologies Co. Ltd.; 32 Group China Ltd.; Caprice Group Ltd.; and Reekay Technology, on its

“Entity List.” See ECF 1 ¶¶ 31-32. The Department of Commerce manages the entity list, which

names individuals and corporate entities subject to enhanced regulation when transacting business

with American companies. Id. ¶ 31. The Department of Commerce places individuals and

companies on the Entity List when they present a risk of participating in programs assisting in the

proliferation of weapons of mass destruction; terrorist; or other activities adverse to U.S. interests.

Id.

       The Department of Commerce placed Wang and his affiliated companies on the Entity List

because they transacted with individuals associated with the Iranian defense industry and others



                                                  2
       Case 1:18-cv-01697-CRC Document 10-1 Filed 11/17/19 Page 3 of 17



associated with Specifically Designated Nationals list (“SDNs”) monitored by the Department of

Treasury’s Office of Foreign Asset Control (“OFAC”). See id. ¶¶ 31-34. On March 21, 2017, the

Department of State imposed sanctions against Wang and one of his companies, Sky Rise

Technology (also known as Reekay Technology Limited), for transferring goods to Iranian defense

entities in violation of the Iran, North Korea, and Syria Nonproliferation Act (“INKSA”). Id. ¶ 34.

       Further investigation has revealed that Wang has been in contact with OFAC designated

individuals and entities. This includes Fanavari Moj Khavar (“Fana Moj”), an Iranian company

that supports the Islamic Revolutionary Guard Corps. OFAC first designated the Islamic

Revolutionary Guard Corps on October 25, 2006 for assisting in the administration of the Iranian

military’s missile systems. OFAC designated the Islamic Revolutionary Guard Corps (again) and

Fana Moj on October 13, 2017. OFAC designated the Islamic Revolutionary Guard Corps for its

role in Iranian terrorism activity, and designated Fana Moj for supporting the Islamic

Revolutionary Guard Corps. Id. ¶ 35.

       Wang conducted transactions with Iranian parties through Sky Rise Technology (or Reekay

Technology), a front company based in Hong Kong, and 32 Group China Ltd., a front company

based in China. See id. ¶¶ 37-42. Those transactions include at least $1,108,022.27 in wire transfers

in offshore accounts operating in U.S. dollars, the purpose of which was to re-export items from

U.S.-based manufacturers, distributors, and telecommunications companies to Iranian entities

without obtaining the required licensure from OFAC. Id. ¶ ¶ 43-46. Many of those transfers

involved companies specializing in the manufacture of electronic components, several of which

are involved in the nuclear, aerospace, and defense industries. Id. ¶ 47. Wang made many

payments from his personal bank accounts on behalf of the front companies, which is one among




                                                 3
       Case 1:18-cv-01697-CRC Document 10-1 Filed 11/17/19 Page 4 of 17



many indications that Sky Rise Technology and 32 Group China Ltd. are front companies

operating for Wang’s benefit in violating the OFAC-imposed sanctions. Id. ¶ 43.

       Involvement of Defendant Property 1

       The EB-5 visa, or EB-5 immigrant investor visa program, provides a method for eligible

immigrant investors to become lawful permanent residents by investing at least $1,000,000 to

finance a business in the United States that will employ at least ten American workers, or $500,000

to finance a business in a targeted employment area in the United States that will employ at least

ten American workers. The Cleveland International Fund is an Ohio-based regional center offering

foreign nationals the opportunity to make investments in the United States for the ultimate purpose

of obtaining U.S. permanent residency status through the EB-5 investment visa program. Wang

invested in the Medical Mart Hotel project, an Ohio-based project which the Cleveland

International Fund manages. Id. ¶¶ 49-51. To become an investor in the project, Wang purchased

a membership unit from the Cleveland International. Id. at ¶¶ 51-52.

       Wang’s contribution, which totaled $545,000 (including a $45,000 administrative fee that

has since been dissipated), constituted a part of a $36,000,000 bond the Cleveland International

Fund used to begin construction on a hotel project. Id. at ¶¶ 53-55. The Bond agreement reads:

               This Bond is one of a duly authorized issue of revenue bonds of the
               Authority designated First Mortgage Lease Revenue Bonds, Series
               2011 (Optima 777, LLC Hotel Project) (the “Series 2011 Bonds”)
               issued under the Amended and Restated Trust Indenture of even date
               herewith (the “Indenture”), between the Authority and the Trustee,
               and aggregating in principal amount $36,000,000. The Series 2011
               Bonds are issued for the purpose of: financing costs of demolishing,
               rehabilitation, constructing, equipping, installing, furnishing,
               improving and developing real and personal property, or a
               combination thereof, comprising “port authority facilities” as
               defined in Section 4582.01, Ohio Revised Code, constituting a hotel
               facility (the “Project”) to be owned by Issuer, through a Ground
               Lease, and leased to Lessee. The facilities included in the Project
               will be demolished, rehabilitated, constructed, equipped, installed,


                                                4
        Case 1:18-cv-01697-CRC Document 10-1 Filed 11/17/19 Page 5 of 17



               furnished, improved and developed pursuant to the Lease and
               Construction Agency Agreement dated of even date with the
               Indenture (the “Construction Agency Agreement”) between the
               Authority and Lessee, as an independent contractor and agent of the
               Authority (together with its successors and any permitted assigns as
               such agent, the “Construction Agent”).

Amended Restated Bond. No. R-71-A, Pg. 3. An agreement between Wang and the Cleveland

International Fund further states that the Cleveland International Fund may

               use Wang’s funds to gain a membership unit in the Cleveland
               International Fund - Medical Mart Hotel, Ltd., which would result
               in the wiring of the principal plus any accrued interest after
               completion of the bond. The agreement states: “The Subscriber’s
               Capital Contribution will be held in escrow pursuant to a separate
               escrow agreement among the Escrow Agent, the Subscriber, and the
               Company until the USCIS [U.S. Citizenship and Immigration
               Services] i) approves the Subscriber’s I-526 Petition (in which case
               the Company will direct the Escrow Agent to release the Capital
               Contribution to the Company and, upon receipt of the Capital
               Contribution, the Subscriber will be admitted as a Member of the
               Company).

       Wang notified U.S. authorities that he wished to withdraw from the EB-5 visa program on

September 19, 2016, shortly after the Department of Commerce placed Wang on the Entity List.

Id. ¶ 57. Wang’s $500,000 investment in support of that application, however, is set to mature in

2020, and will result in a payout to Wang at that time. Id. at ¶ 58. The United States seeks forfeiture

of Wang’s interest in the Cleveland International Fund because his interest was purchased with

funds laundered into the United States financial system as a result of his scheme to violate IEEPA

and INKSA.

       Defendant Property 2

       As noted above, the Departments of Commerce and State sanctioned Reekay Technology

for its role as a front company for illegal re-export of goods to Iran. Id. ¶ 60. On February 4, 2015,

a Chinese Front Company attempted to wire $141,086.00 (Defendant Property 2) to Reekay



                                                  5
        Case 1:18-cv-01697-CRC Document 10-1 Filed 11/17/19 Page 6 of 17



Technology. Id. ¶ 62. The U.S. intermediary bank stopped this transaction pursuant to a OFAC

blocking order because the transaction violated U.S. sanction. The bank has since kept Defendant

Property 2 in a blocked funds account. Id.

        The Chinese Front Company in the blocked transaction maintains no valid business

purpose, does not export U.S.-originating goods, and has little-to-no public presence. Id. ¶¶ 63-66.

Companies like the Chinese Front Company are commonly used by Iranian procurement agents.

Id. ¶ 66.

                                  PROCEDURAL HISTORY

        On July 19, 2018, the Government filed its Verified Complaint for Forfeiture In Rem. See

ECF 1. On July 20, 2018, the Clerk of the Court entered a Warrant for Arrest In Rem. See ECF 2.

        On October 29, 2018, the United States commenced notification of the forfeiture action

against Defendant Property 1 via publication on an internet site, http://www.forfeiture.gov, for 30

consecutive days. 2 See ECF 4. Claims as to Defendant Property 1 based on publication were due

by December 28, 2018. See Supp. Rule G(5)(a)(ii); ECF 4. On October 29, 2018, the United States

commenced notification of the forfeiture action against Defendant Property 2 via publication on

the same internet site for 30 consecutive days. ECF 3. Claims as to Defendant Property 2 based on

publication were due by December 28, 2018. See Supp. Rule G(5)(a)(ii); ECF 3. No party filed a

claim based on publication, and the time to do so has expired. See ECF 5 at pg. 3.




        2
          The Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions
(“Supplemental Rules”) govern civil forfeiture actions in rem arising from a federal statute. See
Supplemental Rule A(1)(B). The Federal Rules of Civil Procedure also apply, except to the extent
they are inconsistent with the Supplemental Rules. See Supp. Rule A(2). Supplemental Rule G(4)
governs the process by which the Government must serve notice of the Complaint. Notice is
required to be provided to the public via publication, as well as to potential claimants via direct
notice. Supp. Rule G(4).


                                                 6
        Case 1:18-cv-01697-CRC Document 10-1 Filed 11/17/19 Page 7 of 17



       In addition to this public notice, the United States identified potential claimants in China. 3

U.S. law enforcement officials effected service on those entities, by sending notice via

international package service on or about July 20, 2018. See ECF 5 at pg. 2. The deadline for

potential claimants who received direct notice to file a verified claim was December 28, 2018. Id.

This deadline passed without any potential claimants filing a claim. Id..

       On June 24 2019, the Clerk of the Court entered default as to the In Rem Defendant. See

ECF 7; Fed. R. Civ. P. Rule 55(a) (clerk must enter default when a party has failed to plead or

otherwise defend). This matter is now ripe for entry of default judgment against the In Rem

Defendants.

                  STANDARDS FOR ENTRY OF DEFAULT JUDGMENT

       In cases where the claim is not a “sum certain,” or a sum that can be computed with

certainty, the party seeking a default judgment must apply to the court. Fed. R. Civ. P. 55(b)(2); 4

Canady v. Erbe Elektromedizin GMBH, 307 F. Supp. 2d 2, 8-9 (D.D.C. 2004); United States v.

Gant, 268 F. Supp. 2d 29, 32 (D.D.C. 2003). The court has the power to enter default judgment

“[w]hen a party against whom a judgment for affirmative relief is sought has failed to plead or

otherwise defend as provided by these rules.” Fed. R. Civ. P. 55(a); Int’l Painters & Allied Trades

Indus. Pension Fund v. Zak Architectural Metal & Glass, LLC, 635 F. Supp. 2d 21, 23 (D.D.C.

2009) (citing Keegel v. Key W. & Caribbean Trading Co., 627 F.2d 372, 375 n. 5 (D.C. Cir.1980)).

This authority applies equally in the context of a civil forfeiture action. See, e.g., United States v.



       3
        Supplemental Rule G also requires that the government send direct notice “to any person
who reasonably appears to be a potential claimant on the facts known to the government.” Supp.
Rule G(4)(b)(i).
       4
         A default judgment cannot be entered against an unrepresented minor or incompetent
person, see Fed. R. Civ. P. 55(b)(2), but neither exception applies to the In Rem Defendants. See
Complaint (ECF 1) at ¶ 10.
                                                  7
       Case 1:18-cv-01697-CRC Document 10-1 Filed 11/17/19 Page 8 of 17



$23,000 in U.S. Currency, 356 F.3d 157, 163 (1st Cir. 2004) (Rule 55 applies equally in the civil

forfeiture context). Default judgment is available “when the adversary process has been halted

because of an essentially unresponsive party . . . [as] the diligent party must be protected lest he

be faced with interminable delay and continued uncertainty as to his rights.” Jackson v. Beech, 636

F.2d 831, 836 (D.C. Cir. 1980) (quoting H.F. Livermore Corp. v. Aktiengesellschaft Gebruder

Loepfe, 432 F.2d 689, 691 (D.C. Cir. 1970)).

       Although there is a general policy favoring decisions on the merits, if potential claimants

fail to respond to a complaint, “a decision on the merits is impractical, if not impossible.” United

States v. Approximately $45,860 in U.S. Currency, No. 14-CV-03801-JCS, 2015 WL 1387468, at

*4 (N.D. Cal. Mar. 24, 2015). “A denial of default judgment would prejudice the government in

that it would be required to expend further time and effort in an action where no claimants [] have

appeared. Without a default judgment, the government may be without recourse altogether.”

United States v. Real Prop. & Improvements Located at 929 Clay St., Unit #7, San Francisco, CA,

No. 15-cv-00010, 2015 WL 3547256, at *3 (N.D. Cal. June 5, 2015).

       The court’s primary inquiry when considering default is whether notice has been

adequately served, and if any party filed a timely claim. See United States v. $4,620 in U.S.

Currency, 779 F. Supp. 2d 65, 67 (D.D.C. 2011) (concluding that default was appropriate because

the government “provided sufficient notice of the seizure of the defendant property,” and no party

filed a timely claim); see also United States v. Remington, Model 58, 12 Gauge Shotgun, No. 1:11-

CV-330, 2012 WL 1466684, at *1 (E.D. Tex. Feb. 7, 2012), report and recommendation adopted,

No. 1:11-cv-330, 2012 WL 1466682 (E.D. Tex. Apr. 26, 2012) (holding that default judgment

entered upon showing government’s compliance with Supplemental Rule G(4)); United States v.

1999 Lexus GS400, No. C 05–1139, 2007 WL 1056791, *2-3 (N.D. Cal. 2007) (“Default may be



                                                 8
        Case 1:18-cv-01697-CRC Document 10-1 Filed 11/17/19 Page 9 of 17



entered upon a showing that: (a) notice has been given as required by Admiralty Local Rule 6–1;

(b) the time to answer has expired; and (c) no one has appeared to claim the property.”).

        Assuming proper notice, the court’s second consideration before entering default judgment

is whether the complaint establishes a reasonable belief of forfeitability. See United States v.

$1,071,251.44 of Funds Associated with Mingzheng Int'l Trading Ltd., No. 17-cv-01166, 2018 WL

3949962, at *4 (D.D.C. June 29, 2018) (citing United States v. All Assets Held at Bank Julius Baer

& Co., Ltd., 571 F. Supp. 2d 1, 16 (D.D.C. 2008), report and recommendation adopted, No. 17-

cv-1166, 2018 WL 3941949 (D.D.C. Aug. 15, 2018). “Default establishes the defaulting party’s

liability for the well-pleaded allegations of the complaint.” Boland v. Smith & Rogers Constr. Ltd.,

201 F. Supp. 3d 144, 147 (D.D.C. 2016); see also Int'l Painters & Allied Trades Indus. Pension

Fund v. Dettrey’s Allstate Painting, LLC, 763 F. Supp. 2d 32, 34 (D.D.C. 2011) (same) (citing

Adkins v. Teseo, 180 F.Supp.2d 15, 17 (D.D.C. 2001) (same)). A court must treat “the factual

allegations in a complaint, other than those as to damages . . . as conceded by the defendant.”

DIRECTV, Inc. v. Pepe, 431 F.3d 162, 165 (3d Cir.2005); see also Int’l Painters & Allied Trades

Indus. Pension Fund v. R. W. Amrine Drywall Co., Inc., 239 F. Supp. 2d 26, 30 (D.D.C. 2002) (the

“defaulting defendant is deemed to admit every well-pleaded allegation in the complaint” upon

entry of default by the clerk) (citation omitted).

                                           ARGUMENT

   I.      The United States Is Entitled To Entry Of A Default Judgment Against The
           In Rem Defendants

        In this case, the Clerk of Court properly entered default against the In Rem Defendants

pursuant to Rule 55(a), see ECF 7, upon the United States’ showing that no party pled or otherwise

defended this action, see ECF 6. Moreover, the well-pleaded allegations of the Complaint establish




                                                     9
       Case 1:18-cv-01697-CRC Document 10-1 Filed 11/17/19 Page 10 of 17



prima facie forfeitability of the In Rem Defendants, valued at $500,000.00 and $141,086.00,

respectively.

       A. The United States has satisfied its notice obligations to these defendants.

       “Reasonable notice” requires only that the government attempt to provide actual notice,

but it does not require proof that the notice was received. See Valderrama v. United States, 417 F.

3d 1189, 1197 (11th Cir. 2005); United States v. Funds Up to & including the Amount of $56,634

in U.S. Currency on Deposit in Banesco Int'l, Panama, 79 F. Supp. 3d 112, 114 (D.D.C. 2015)

(notice was adequate based on public notice on the government’s forfeiture website). Where “the

government attempted to provide notice and heard nothing back indicating that anything had gone

awry, courts have found the government’s efforts comply with due process.” Lewis v. United

States, No. 14-cv-496, 2014 WL 6065538, at *6 (S.D. Cal. Nov. 3, 2014) (citing Jones v. Flowers,

547 U.S. 220, 226 (2006)). See also Supp. Rule G(4)(b)(iv) (“[a] potential claimant who had actual

notice of a forfeiture action may not oppose or seek relief from forfeiture because of the

government’s failure to send the required notice”). In this case, the United States satisfied its notice

obligations by publishing its action on the government’s forfeiture website and by mailing direct

notice to Wang at this three known addresses. Wang used these three addresses in his business

dealings, including in contracts and payment invoices. The notice packet was successfully

delivered to Wang’s business address for Reekay Technology on or about July 26, 2018. See

Attachment A.

       B. Default judgment is appropriate because the Complaint provides a well-pleaded
          basis for relief.

       The well-pleaded facts in the United States’ Complaint establish a reasonable belief of

forfeitability on which the Court may enter judgment. As noted above, the In Rem Defendants are

properties associated with Jack Wang, whose companies the Department of Commerce and


                                                  10
       Case 1:18-cv-01697-CRC Document 10-1 Filed 11/17/19 Page 11 of 17



Department of State sanctioned for violating, inter alia, INKSNA and IEEPA. Additionally,

Defendant Property 2 was the subject of an OFAC blocking order, because it violated U.S.

sanctions on Iran. This Court may take judicial notice of such actions. See Youkelsone v. FDIC,

910 F. Supp. 2d 213, 221 (D.D.C. 2012), aff’d 560 F. App’x 4 (D.C. Cir. 2014) (“In deciding a

motion under Federal Rule of Civil Procedure 12(b)(6), a court may take judicial notice of public

records from other proceedings,” citing Covad Commc’ns Co. v. Bell Atl. Co., 407 F. 3d 1220,

1222 (D.C. Cir. 2005)); see also EEOC v. St. Francis Xavier Parochial Sch., 117 F. 3d 621, 624

(D.C. Cir.1997) (concluding that, on motion to dismiss, the court may consider “matters of which

[it] may take judicial notice”). Indeed, a finding by federal authorities that a company has violated

sanctions by financially supporting a designated entity is entitled to deference. See In re 650 Fifth

Ave., No. 08-cv-10934, 2013 WL 2451067, at *5–6 (S.D.N.Y. June 6, 2013). OFAC, the

Department of State, and the Department of Commerce have “been delegated the authority to

administer the [sanction] regime, and the Court must therefore give effect to [their] informal

adjudications, unless they are ‘plainly inconsistent’ with the relevant statutes and [] regulations.”

Id. ; see also Consarc Corp. v. Iraqi Ministry. 27 F. 3d 695, 702 (D.C. Cir. 1994), citing Chevron

U.S.A. Inc. v. NRDC, 467 U.S. 837, 844–45 (1984). Given the Department of Commerce’s,

Department of State’s, and OFAC’s unique expertise in matters of terrorist financing and the

sensitive nature of the investigations upon which they make their determinations, they are “entitled

to deference even greater than that afforded an administrative agency statutory interpretation under

Chevron.” See In re 650 Fifth Ave., 2013 WL 2451067, at *5–6; see also Holy Land Found. for

Relief & Dev. v. Ashcroft, 219 F. Supp. 2d 57, 68 (D.D.C. 2002) aff’d, 333 F. 3d 156 (D.C. Cir.

2003) (concluding that OFAC’s interpretation of “legally enforceable interest” is entitled to

deference). The designation of Sky Rise Technology a/k/a Reekay Technology and 32 Group



                                                 11
       Case 1:18-cv-01697-CRC Document 10-1 Filed 11/17/19 Page 12 of 17



China Ltd. creates a factual predicate for a reasonable belief that those companies and any

associated entities acted exclusively for the benefit of sanctioned Iranian entities.

       Moreover, the facts, which must be taken to be true, sufficiently plead a reasonable belief

of forfeitability, because the United States has specified:

   -   the perpetrators of the IEEPA and money laundering conspiracy (Wang and his related

       companies), see e.g., ECF 1 at ¶¶ 37-48;

   -   the victim of the conspiracy (the United States), see e.g., id. at ¶ 33;

   -   the goal of the conspiracy (to allow Iranian entities to procure technologies in violation of

       the various applicable sanctions, and for Wang and his related front companies to illegally

       access the U.S. financial system), see e.g., id. ¶¶ 49-67;

   -   the means of effectuating the goals (wire payments to specific parties, without first seeking

       the requisite license from regulators), see e.g., id. at ¶ 48; and

   -   which members of the conspiracy were responsible for facilitating which wire payments

       (Wang and his companies for acting as Iranian financial and procurement facilitators and

       laundering payments to third parties), see e.g., id.

See United States v. All Assets Held In Account No. XXXXXXXX, 83 F. Supp. 3d 360, 373 (D.D.C.

2015) (concluding that the complaint sufficiently pled a reasonable belief of forfeitability, because

the government specified the victim of the alleged fraud; the perpetrators of the alleged fraud; the

goal of the fraud; the means of effectuating the fraud; and which members of the fraud were

responsible for which acts).

       Taking the facts of the Complaint as true, the United States has established that Wang

entered into agreements with parties known (i.e., Fana Moj) and unknown to commit offenses (i.e.,

violations of IEEPA and the money laundering statute) against the United States; and that Wang’s



                                                  12
       Case 1:18-cv-01697-CRC Document 10-1 Filed 11/17/19 Page 13 of 17



surreptitious activities, including his use of multiple front companies, his transactions with Iranian

financial facilitators such as Fana Moj, and concealment of Iranian entities as the true beneficiary

of his wire payments and transactions demonstrate Wang’s knowledge that his activities promoted

his and others’ violations of IEEPA and money laundering laws. Thus, the United States has

established a violation of the conspiracy statute, 18 U.S.C. § 371, and the money laundering

conspiracy statute, 18 U.S.C. § 1956(h). See United States v. Trie, 23 F. Supp. 2d 55, 59 (D.D.C.

1998) (“The essential elements of a conspiracy charge are (1) an agreement among two or more

persons, (2) either to commit an offense against the United States or to defraud the United States,

(3) with knowledge of the conspiracy and with actual participation in it, where (4) one or more of

the co-conspirators takes any overt act in furtherance of the conspiracy.”); United States v. Cobble,

No. 13-cr-200 (RWR), 2015 WL 5173887, at *2 (D.D.C. Sept. 2, 2015) (government must show

defendant: “(1) agreed to commit a money laundering offense, and (2) knowingly and voluntarily

participated in that agreement.”) (internal citation omitted).

       Moreover, the facts in the Complaint satisfy the elements of a substantive civil IEEPA

violation. Wang wired over one million dollars, which transited through the United States, for the

benefit of sanctioned Iranian entities, without having first obtained a license from OFAC, knowing

that such license was needed. Wang’s knowledge is again demonstrated by his activities to conceal

the true nature of his transactions (i.e., establishing and using front companies and concealing the

true beneficiary of their wire payments). Such actions violate IEEPA. See United States v. Quinn,

403 F. Supp. 2d 57, 65 (D.D.C. 2005) (elements of IEEPA are: (1) an illegal export or provision

of financial services; (2) failure to obtain the necessary license from OFAC; (3) the defendant

acted knowingly and willfully; and (4) the defendant knew that a license was required). The bar

for the forfeiture of proceeds of an IEEPA violation is lower in the civil context, as willfulness is



                                                 13
       Case 1:18-cv-01697-CRC Document 10-1 Filed 11/17/19 Page 14 of 17



not a civil element. See United States v. All Funds on Deposit in United Bank of Switzerland, 2003

WL 56999, at *6-7 (S.D.N.Y. Jan. 7, 2003) (Rakoff, J.) (concluding that willfulness is not required

in civil forfeiture of IEEPA proceeds). This is because the definition in 18 U.S.C. § 1956(c)(7)(D),

which incorporates forfeiture, ties IEEPA to violations of “section 206,” which incorporates both

civil and criminal violations of IEEPA. Section 206 states that while criminal violations of IEEPA

require willfulness, civil violations do not.

        The In Rem Defendants are subject to forfeiture based on this violation of IEEPA. 18

U.S.C. § 981(a)(1)(C) mandates the forfeiture of property derived from or constituting proceeds

of violations of Section 206 of IEEPA (which is defined as a specified unlawful activity in 18

U.S.C. § 1956(c)(7)(D)) and for a conspiracy to violate such law. Wang caused the wiring of the

In Rem Defendants, which transited through the United States as part of the above-described

scheme. The In Rem Defendants are forfeitable because the investigation revealed that Wang’s

only source of income was from the above-described scheme. See U.S. v. Betancourt, 422 F.3d

240, 251-51 (5th Cir. 2005) (determining that if drug dealer had no legitimate income, winning

lottery ticket is traceable to his drug proceeds)).

        In fact, tracing of the Defendant Properties to specific sales to Iran is unnecessary.

Pervasive criminal wrongdoing by a business obviates the need for tracing in forfeiture actions.

That is, when a business is “used as a vehicle to commit fraud” and “that fraud touched

everything,” all “items connected to [the business’s] revenue stream are subject to forfeiture.”

United States v. Smith, 749 F.3d 465, 488-89 (6th Cir. 2014); see also United States v. Lang, No.

1:12-CR-104, 2015 WL 4207109, at *2 (E.D. Tenn. July 10, 2015) (finding that when “vast

majority” of business’s proceeds comes from illegal activity, government can forfeit “entirety” of

the proceeds even if the business was not “a wholly illegitimate enterprise”) (emphasis added). In



                                                  14
       Case 1:18-cv-01697-CRC Document 10-1 Filed 11/17/19 Page 15 of 17



United States v. Warshak, 631 F.3d 266 (6th Cir. 2010), the Sixth Circuit held that “the entirety”

of a company's revenue was forfeitable, “including money generated through supposedly

legitimate transactions,” because even legitimate sales “resulted ‘directly or indirectly’ from a

conspiracy to commit fraud.” Id. at 332; see also United States v. Torres, 703 F.3d 194, 199 (2d

Cir. 2012) (“so long as there is a causal nexus between the wrongdoer's possession of the property

and her crime, the property may be said to have been ‘obtained’ by her ‘indirectly’ as a result of

her offense . . . the forfeiture statute envisions and tolerates some attenuation of the chain of events

between the crime and the related property or gain it makes subject to forfeiture.”). The factual

allegations in the complaint and related sanctioning of Wang and his businesses demonstrate that

his businesses were “used as a vehicle to commit fraud” and “that fraud touched everything,” all

“items connected to [the business’s] revenue stream are subject to forfeiture.” Smith, 749 F.3d at

488-89. Specifically, the complaint noted that from 2011 to in or about December 2015, Wang and

his front companies originated wire transfers from offshore U.S. dollar accounts worth more than

$1,108,022.27. See ECF 1 at ¶ 44. The Complaint documented that these payments were involved

in the illegal export scheme, as Wang failed to seek the requisite licensure from U.S. regulators.

See id. at ¶¶ 43-48.

        The facts in the Complaint also satisfy the elements of a substantive money laundering

violation. To prove a violation of 18 U.S.C. § 1956(a)(2)(A), the government must show the

movement of funds across the border of the United States, which promoted the carrying on of a

specified unlawful activity (i.e., IEEPA and 18 U.S.C. § 554(a)). See United States v. Piervinanzi,

23 F.3d 670, 680 (2d Cir. 1994). The United States need not prove that the funds involved in the

transaction are illicit, because Congress excised the term “proceeds” from this provision. See id.

The same facts cited above in support of a civil IEEPA violation demonstrate that Wang knowingly



                                                  15
       Case 1:18-cv-01697-CRC Document 10-1 Filed 11/17/19 Page 16 of 17



conducted cross-border payments which promoted violations of IEEPA and 18 U.S.C. § 554(a).

Thus, the United States has established a violation of the money laundering statute, 18 U.S.C.

§ 1956(a)(2)(A).

       Pursuant to 18 U.S.C. § 981(a)(1)(A), the government may forfeit “any property”

“involved in” or “traceable to” the above-described § 1956(a)(2)(A) and (h) violations. In re 650

Fifth Ave., No. 08.-cv-10934, 2013 WL 5178677, at *30 (S.D.N.Y. Sept. 16, 2013), vacated and

remanded sub nom. on other grounds (In re 650 Fifth Ave. & Related Properties, 830 F.3d 66 (2d

Cir. 2016)). Money laundering forfeiture pursuant to § 981(a)(1)(A) “provides, therefore, for

broader forfeiture than 18 U.S.C. 981(a)(1)(C), the IEEPA forfeiture provision.” Id. “The pleading

standard for tracing funds in a civil forfeiture complaint is not exacting . . . [as] the D.C. Circuit

has held that the Government is not required to demonstrate full tracing of all account activity to

prove money laundering under 18 U.S.C. § 1956.” All Assets Held In Account No. XXXXXXXX,

83 F. Supp. 3d at 379 (considering tracing at the motion to dismiss stage) (citing United States v.

Braxtonbrown–Smith, 278 F.3d 1348, 1354 (D.C. Cir. 2002) (tracing is unnecessary because of

the “realities about the nature of money as a fungible commodity”). “Congress’s use of the word

‘involve’” obviates “the requirement that the government trace the origin of all funds deposited

into a bank account to determine exactly which funds were used for what transaction.”

Braxtonbrown-Smith, 278 F.3d at 1355 (citing United States v. Jackson, 935 F.2d 832, 840 (7th

Cir. 1991)). Thus, the In Rem Defendants, which came from Wang’s bank accounts, are funds

involved in Wang’s scheme, and subject to forfeiture as such.

                                          CONCLUSION

       For the foregoing reasons, and, upon consideration of the record in this case, including a

showing of compliance with applicable rules regarding service of process and notice by



                                                 16
       Case 1:18-cv-01697-CRC Document 10-1 Filed 11/17/19 Page 17 of 17



publication, the default entered by the Clerk of the Court, and taking the well-pleaded allegations

of the Complaint as true, the United States respectfully requests that its motion for entry of default

judgment be granted. See United States v. 8 Gilcrease Lane, Quincy, Fla. 32351, 638 F.3d 297,

299 (D.C. Cir. 2011) (upholding district court’s order for default judgment and final order of

forfeiture, because there were no valid claims); United States v. $9,928.00 in U.S. Currency, 10-

cv-1728, 2012 WL 1004873, at *1 (D.D.C. Mar. 27, 2012) (ordering default where government

submitted affidavit certifying that it gave appropriate notice and that no claims were filed); United

States v. $4,620 in U.S. Currency, 779 F. Supp. 2d 65, 67 (D.D.C. 2011) (ordering default where

court struck sole claimant’s claim, leaving no claimants to the defendant funds). As reflected in

the proposed order accompanying the Motion, the United States asks specifically that the Court

order the In Rem Defendants, valued at $500,000.00 and $141,086.00, respectively, be forfeited to

the United States.

                                               Respectfully submitted,

                                               JESSIE K. LIU, D.C. Bar No. 472845
                                               United States Attorney for the District of Columbia


                                       By:             /s/
                                               Zia M. Faruqui, D.C. Bar No. 494990
                                               Assistant United States Attorney
                                               Chris Kaltsas, N.J. Bar No. 158592016
                                               Special Assistant United States Attorney
                                               555 Fourth Street, N.W.
                                               Washington, D.C. 20530
                                               zia.faruqui@usdoj.gov
                                               (202) 252-7117 (Faruqui)

November 17, 2019                              Attorneys for the United States of America




                                                 17
